Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 1 of 9 PageID 465



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DOUG CLAUSEN & JOANIE
CLAUSEN, as Trustees on Behalf of
the Clausen Trust, Joanie S. Clausen
Revocable Trust U/A Dated April 29,
2003, and as Assignee of
AssuredPartners of Florida, LLC d/b/a
Dawson of Florida,

      Plaintiffs,

v.                                             Case No. 2:19-cv-605-FtM-60NPM

BURNS AND WILCOX, LTD and US-
REPORTS, INC d/b/a AFIRM
SOLUTIONS,

      Defendants.
                                        /

           ORDER GRANTING IN PART AND DENYING IN PART
           “BURNS & WILCOX, LTD’S MOTION TO DISMISS FOR
            IMPROPER VENUE AND FOR FAILURE TO STATE A
             CLAIM UPON WHICH RELIEF MAY BE GRANTED”

      This matter is before the Court on “Burns and Wilcox, LTD’s Motion to

Dismiss for Improper Venue and for Failure to State a Claim Upon Which Relief

May be Granted,” filed on September 30, 2019. (Doc. 16). Plaintiff filed a response

in opposition on October 10, 2019. (Doc. 20). The Court held a hearing on this

matter on January 14, 2020. (Doc. 28). On February 13, 2020, Plaintiffs and

Defendant US-Reports filed notices of supplemental authority. (Docs. 29, 30). Upon

review of the motion, response, supplemental authority, court file, and record, the

Court finds as follows:


                                      Page 1 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 2 of 9 PageID 466



                                    Background

      Plaintiffs Doug and Joanie Clausen are the sole trustees of The Clausen

Trust (the “Trust” or “Plaintiffs”). (Doc. 1). The Trust owns a property in Naples,

Florida (the “Property”) and hired AssuredPartners of Florida, LLC (“Assured”) to

help secure property insurance for the Property. (Id.). To help it procure insurance

coverage for its clients, Assured entered into a contract with Defendant Burns and

Wilcox, Ltd (“B&W”), an insurance brokerage firm that represents insurers. (Docs.

1, 1-2). As part of this contract, B&W agreed to indemnify Assured if its actions,

omissions, or negligence led to a lawsuit against Assured. (Id.). In addition, the

contract also contained a forum-selection clause that limits venue for any lawsuit

under the contract to be the Sixth Judicial Circuit Court of Oakland County,

Michigan or the United States District Court for the Eastern District of Michigan,

Southern Division. (Doc. 1).

      Following Defendant US-Reports, Inc.’s (“US Reports”) inspection of the

Property, B&W advised Assured that the Trust should reduce its property

insurance coverage. (Doc. 1). Assured subsequently advised the Trust to reduce its

coverage, and it did so. (Id.). On May 6, 2014, a construction accident engulfed the

Property in flames and caused damage that was several millions of dollars in excess

of coverage provided by the policy. (Id.). Plaintiffs sued Assured and, as part of a

settlement, received an assignment of Assured’s potential claims against B&W.

(Id.). On October 22, 2019, Plaintiffs brought an eight-count complaint that

includes: (1) five assigned claims against B&W (Counts I, II, V, VI, and VII); (2) one




                                      Page 2 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 3 of 9 PageID 467



direct claim against B&W (Count III); (3) one assigned claim against US Reports

(Count VIII); and (4) one direct claim against US Reports (Count IV). (Id.).

                                             Analysis

       Under 28 U.S.C. § 1404(a), “[f]or the convenience of the parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or

division to which all parties have consented.” The purpose of § 1404(a) is to

“prevent the waste ‘of time, energy and money’ and ‘to protect litigants, witnesses

and the public against unnecessary inconvenience and expense.’” Van Dusen v.

Barrack, 376 U.S. 612, 616 (1964) (quoting Continental Grain Co. v. The Barge

FBL-585, 364 U.S. 19, 26-27 (1960)).

       In Atl. Marine Const. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S.

49 (2013), the Supreme Court held that a valid forum-selection clause should be

reviewed under § 1404(a) and be “given controlling weight in all but the most

exceptional cases.” 1 Id. at 63-64 (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S.

22, 33 (1988) (Kennedy, J., concurring)). However, the Court must inquire further

when only some of the parties are bound by the forum-selection clause because the §

1404(a) analysis might point to different venues for the forum-selection clause

parties and the non-forum-selection clause parties. Here, there are two non-

contracting parties: (1) Plaintiffs, but only when pursuing their direct claims



1  As Plaintiffs have not argued that the mandatory forum-selection clause in this case is invalid, the
Court presumes it is valid. See Pappas v. Kerzner Int l Bahamas, Ltd., 585 F. App x 962, 965 (11th
Cir. 2014) (explaining that a forum selection clause is presumptively valid and enforceable unless
the plaintiff makes a strong showing that enforcement would be unfair or unreasonable under the
circumstances”).

                                              Page 3 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 4 of 9 PageID 468



(Counts III and IV), and (2) US Reports (Counts IV and VIII). The Eleventh Circuit

has not addressed this issue yet, but the Third and Fifth Circuits have. See In re:

Howmedica Osteonics Corp., 867 F.3d 390, 403-04 (3d Cir. 2017); In re Rolls Royce

Corp., 775 F.3d 671, 679-83 (5th Cir. 2014).

      The Third Circuit’s analysis, which considered and elaborated on the Fifth

Circuit’s ruling in Rolls Royce, provides a four-step test for the Court to use when

determining whether to transfer a case in whole or in part: “(1) the forum-selection

clauses, (2) the private and public interests relevant to non-contracting parties, (3)

threshold issues related to severance, and (4) which transfer decision most promotes

efficiency while minimizing prejudice to non-contracting parties’ private interests.”

See Howmedica, 867 F.3d at 403-04 (citing Rolls Royce, 775 F.3d at 679-83). The

Court adopts the Third Circuit’s four-step test to conduct its analysis here.

Step 1: Forum Selection Clauses

      “At the first step, the court assumes that Atlantic Marine applies to parties

who agreed to forum-selection clauses and that, ‘[i]n all but the most unusual cases,’

claims concerning those parties should be litigated in the fora designated by the

clauses.” Howmedica, 867 F.3d at 404 (quoting Atl. Marine, 571 U.S. at 66). Here,

the forum-selection clause was signed by Assured and B&W. Thus, the only claims

implicated in Step 1 are Plaintiffs’ assigned claims against B&W — Counts I, II, V,

VI, and VII. These claims do not present an unusual circumstance that justifies

overriding a valid forum selection clause. Therefore, the forum selection clause

favors transfer of Counts I, II, V, VI, and VII to the Eastern District of Michigan.




                                       Page 4 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 5 of 9 PageID 469



Step 2: Private and Public Interests Relevant to the Non-Contracting
Parties

      “Second, the court performs an independent analysis of private and public

interest relevant to non-contracting parties, just as when adjudicating a § 1404(a)

transfer motion involving those parties in the absence of any forum-selection

clauses.” Id. Here, the counts that are not implicated by the forum selection clause

are Counts III (direct claim against B&W), IV (direct claim against US Reports),

and VIII (assigned claim against US Reports). In conducting this analysis, the

Court refrains from considering threshold questions such as jurisdiction and

improper venue. Id. at 404, n.8.

      The Court considers private interest factors such as: “(1) relative ease of

access to sources of proof; (2) availability of compulsory process for attendance of

unwilling, and the cost of obtaining attendance of willing, witnesses; (3) possibility

of view of premises, if view would be appropriate to the action; and (4) all other

practical problems that make trial of a case easy, expeditious and inexpensive.”

Pappas, 585 F. App’x at 967 n.5 (internal quotations omitted).

      The Court considers public interest factors such as “the administrative

difficulties flowing from court congesting[,] the local interest in having localized

controversies decided at home[,] and the interest in having the trial of a diversity

case in a forum that is at home with the law.” Id. (quoting Atl. Marine, 571 U.S. at

62 n.6).

      In this case, many of the private and public interest factors weigh in favor of

litigating this matter in Florida. The parties are located in Florida, the alleged



                                       Page 5 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 6 of 9 PageID 470



negligence occurred in Florida, the relevant property is located in Florida, nearly all

relevant witnesses and evidence are likely in Florida, the case would likely be

decided under Florida law, and the matter would almost certainly be more

expensive to litigate in Michigan than in Florida. One major public interest factor,

however, weighs in favor of transfer: judicial economy. Litigating this whole matter

together would clearly be the easiest and most efficient solution. However, on

balance and in an abundance of caution, the Court finds that the private and public

interests relevant to the non-contracting parties favor keeping this case in Florida.

Step 3: Threshold Issues Related to Severance

      “Third, if the Step [1] and Step [2] analyses point different ways, then the

court considers severance.” Howmedica, 867 F.3d at 404. When necessary to cure

procedural and other defects, severance is “clearly … warranted.” Id. “In such

cases, the court should sever and transfer claims as appropriate to remedy

jurisdictional and procedural defects. If only one severance and transfer outcome

satisfies the constraints identified at this step, then the court adopts that outcome

and the transfer inquiry ends.” Id. However, if the Court can find more than one

way to cure those issues, the Court must continue its inquiry. Id. Further,

severance is disallowed where a party is indispensable. Id. In such an instance,

“the case must continue with all parties present in a forum where jurisdiction and

venue are proper.” Id. at 405.

      The only threshold issue in this case is whether the Eastern District of

Michigan could assert personal jurisdiction over US Reports. However, US Reports

consents to personal jurisdiction in the Eastern District of Michigan. (Doc. 35).

                                      Page 6 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 7 of 9 PageID 471



Accordingly, there are no threshold issues in this case that mandate or preclude

severance.

Step 4: Efficiency and Non-Contracting Parties’ Private Interests

      Fourth, the Court chooses the most appropriate course of action by

considering two key sets of interests: (1) “efficiency interests in avoiding duplicative

litigation;” and (2) “the non-contracting parties’ private interests and any prejudice

that a particular transfer decision would cause with respect to those interests.” See

Howmedica, 867 F.3d at 405 (internal citations omitted).

      Initially, a district court must enforce a valid forum selection clause unless “it

determines that the strong public interest in upholding the contracting parties’

settled expectations is ‘overwhelmingly’ outweighed by the countervailing

interests.” See id. (citing Atl. Marine, 571 U.S. at 63, 67). As the Court has found

that no such significant countervailing interests are present in this case, the claims

encumbered by the forum selection clause — Counts I, II, V, VI, and VII — must be

transferred to the Eastern District of Michigan. The remaining question is whether

Counts III, IV, and VIII should be transferred with them, or should be severed and

remain before this Court.

      There is no doubt that the first interest, efficiency and avoiding duplicative

litigation, cuts in favor of transfer of the entire case. Counts III, IV, and VIII would

all likely revolve around similar evidence, witnesses, and legal questions as those

the Court would be transferring. Though there are certainly mechanisms for

reducing the threat of duplicative litigation or otherwise ensuring efficiency,

maintaining this case as a single action is the most efficient approach.

                                       Page 7 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 8 of 9 PageID 472



        Next, the Court considers the non-contracting parties’ private interests and

potential prejudice to them. First, transfer is not prejudicial to US Reports because

it has voluntarily consented to personal jurisdiction in the Eastern District of

Michigan. Second, the Court acknowledges that Plaintiffs could, in theory, be

prejudiced by transferring their claims not governed by the forum-selection clause

to Michigan. 2 But to whatever extent those prejudices may exist, they are limited

and vastly outweighed by the efficiency benefits of litigating the entirety of this

action in a single lawsuit. Indeed, it could be more prejudicial to Plaintiffs for the

Court to sever the claims and make them litigate their claims separately with

regard to time, cost, and the other challenges involved with litigating in two

different forums. 3

        Accordingly, the Court finds in favor of transferring the entire case to the

United States District Court for the Eastern District of Michigan, Southern

Division.

        Because the Court has decided to transfer this action, it does not reach the

other arguments in the motion to dismiss. Defendant is not precluded from raising

these arguments at a later time, if appropriate.




2 While a plaintiff may generally select the forum they consider the most advantageous, a plaintiff’s
private interests may not be considered when those claims are encumbered by a forum-selection
clause. See Atl. Marine, 571 U.S. at 63-64.
3 Plaintiffs have not stated that they would prefer the Court to sever their direct claims in the event

the Court chose to transfer the forum-selection clause claims to Michigan. It is therefore unclear
which outcome, complete transfer or severance and transfer, would be more prejudicial to Plaintiffs.
However, regardless, the Court finds that transfer of the entire case is the most appropriate result.

                                              Page 8 of 9
Case 2:19-cv-00605-TPB-NPM Document 36 Filed 05/12/20 Page 9 of 9 PageID 473



      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. “Burns and Wilcox, LTD’s Motion to Dismiss for Improper Venue and for

         Failure to State a Claim Upon Which Relief May be Granted” (Doc. 16) is

         GRANTED IN PART and DENIED IN PART.

      2. The motion is GRANTED to the extent that this case will be transferred

         to the United States District Court for the Eastern District of Michigan,

         Southern Division.

      3. The motion is otherwise DENIED WITHOUT PREJUDICE.

      4. The Clerk is directed to TRANSFER this case to the United States

         District Court for the Eastern District of Michigan, Southern Division for

         all further proceedings. Following transfer, the Clerk is directed to

         terminate any pending motions and deadlines and thereafter CLOSE

         THIS CASE.

      DONE and ORDERED in Chambers in Fort Myers, Florida, this 12th day of

May, 2020.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT JUDGE




                                     Page 9 of 9
